DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the primary reason for allowance is the inclusion of limitation “wherein the heating member is configured to heat the process air as the process air passes through the groove, and the heating member is configured to heat the liquid material through contact of the outer surface of the heating member with the manifold body” in claims 1 and 19 and “heating the process air by receiving the process air in a groove of the heating member, the groove extending from an upper portion of the heating member to a lower portion of the heating member and forming at least a portion of the process air passage” in claim 15. 
The closest prior arts are Clark (US PG PUB 2005/0236430), Harris, (US PG PUB 2009/0065611), Saidman (US PG PUB 2012/0217268), and Fiske (US PN 8,578,729). The inventive feature of the application is that it comprises a single heater with grooves on its outer surface to heat both the process air and the liquid material at the same time without requiring different heaters for the process air and the liquid material. All of the prior arts teach different heaters and passages for the process air and the liquid. The heaters that heat the process air do not heat the liquid passage. Therefore, none of the prior arts anticipate the claimed recitations of the independent .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VISHAL J PANCHOLI whose telephone number is (571)272-9324.  The examiner can normally be reached on Monday - Thursday (9 am - 7 pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Paul Durand can be reached on 571-272-4459.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  






/Vishal Pancholi/Primary Examiner, Art Unit 3754